Title: Report of Committee on Instructions to Indian Commissioners, [4 March 1784]
From: Committee of the Continental Congress
To: 



[4 Mar. 1784]

The Committee appointed to revise the 4th. and 5th. of the instructions of Oct. 15. 1782 [1783] given to the Commissioners for negotiating a treaty with the Indians have agreed to the following resolutions.
Resolved that the said 4th. article be repealed and that instead thereof the following be substituted. 4thly. that a meridian line passing through the lowest point of the Rapids of Ohio to the  Northern boundary of these United states, shall be proposed as the line of division between the several Indian tribes and these states, so that all the lands comprehended between the said boundary on the North, the Ohio on the South, the said meridian on the West and Pennsylvania on the East, or so much thereof as the tribes, having title thereto, may be induced to part with, shall be ceded to the United states.
  Resolved that the said 5th. article be repealed and that instead thereof the following be substituted. 5thly. The interests and happiness of the Indians as well as of the inhabitants of the United states requiring that every circumstance should be avoided which may lead to hostile dispositions between them, and the meeting of several tribes in one council having a tendency to generate combinations for the purposes of war, the said Commissioners are instructed, as far as shall be in their power to treat with every tribe at different times and places; and where necessity shall oblige them to bring two or more tribes together, that they still keep their treaties and conferences distinct: that they make known to the Shawanese and Delawares that these United states consider them as independant nations and will protect them as such: that they countenance every disposition in any one of the six nations to treat and act separately and independantly of their confederacy: and that in general they discourage every coalition and consultation which might tend to involve any one tribe in the wars of the others.
